Citation Nr: 0634773	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas.


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee arthritis with chondromalacia, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
low back degenerative arthritic changes, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Procedural history

The veteran served on active duty from September 1980 to 
April 1988 and from March 1991 to January 2003.  Service in 
Southwest Asia is indicated by evidence in the record.

In a September 2003 rating decision, the veteran was granted 
service connection for  right knee arthritis with 
chondromalacia and low back degenerative arthritic changes; a 
10 percent disability rating was assigned for each 
disability. The veteran appealed both disability ratings.

Issues not on appeal

The Board notes that in the September 2003 rating decision, 
the RO denied service connection for bilateral patello 
femoral syndrome, dental treatment and dental wear; and 
granted service connection for left knee chondromalacia.   
The veteran did not appeal the decision as to those issues.  
Thus, those matters are not in appellate status, and they 
will be discussed no further herein.  


FINDINGS OF FACT

1.  The veteran's right knee arthritis is manifested by 
slightly limited range of motion, pain, intermittent edema 
and fatigability with activity. 

2.  The veteran's lumbar spine disability involves 
degenerative osteoarthritic changes of the lumbosacral spine; 
ranges of motion of the lumbar spine are normal or virtually 
normal; ankylosis is not demonstrated.  

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating have not 
been met for the veteran's service-connected right knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2006).

2.  The criteria for an increased rating have not been met 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected right knee arthritis and low back 
arthritis, both of which are currently evaluated as 10 
percent disabling.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The issues 
on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed in an 
February 2003 letter from the RO that the evidence required 
to establish a service-connection claim must show an injury 
in military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was informed of VA's duty to assist him in the 
development of his claim in the February 2003 VCAA letter, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
February 2003 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them."  Moreover, the veteran was informed that VA would 
assist him in making his claim by providing a medical 
examination or getting a medical opinion if it were 
necessary.  

The February 2003 letter also instructed the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you."  See the February 15, 
2003 VCAA letter, page 3.  This satisfies the "give us 
everything you've got" provision in 38 C.F.R. § 3.159(b) in 
that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  Moreover, element (5), effective date, is not at 
issue because an increased rating has never been granted.  In 
other words, any lack advisement as to those four elements is 
meaningless, because they are not in issue.  The veteran's 
claim of entitlement to an increased rating was denied based 
on element (4), degree of disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to the crucial 
element, degree of disability.  This includes the recent 
letter from the Board concerning changes in the rating 
criteria for disorders of the spine.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claims.  Importantly, the veteran 
has identified no additional information that should be 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  In this case, VA conducted physical 
examinations of the veteran in April 2003 and January 2004.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim. He declined a hearing before a Veterans 
Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Specific schedular criteria

The veteran's service-connected right knee disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (2006).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2006). 
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

Analysis

The veteran seeks entitlement to an increased rating for his 
service connected right knee disability, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010.
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
5010.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

There is no question that arthritis is present in the 
veteran's right knee.  A January 2004 x-ray report indicated 
a narrowing of the medial aspect of the right knee joint 
space as well as osteophytes of the right knee.  The examiner 
diagnosed the veteran's right knee condition as exhibiting 
degenerative osteoarthritic changes.
By the veteran's account, the principal manifestations of 
right knee disability are pain, stiffness and weakness.  
Thus, both the objective examination reports and the 
veteran's own description of his right knee disability are 
congruent with arthritis. 

The Board has identified no other Diagnostic Code which is 
more appropriate than Diagnostic Code 5010 (and by extension 
Diagnostic Codes 5003, 5260 and 5261).
Nor has the veteran or his representative.  Diagnostic Code 
5257 [knee, other impairment of] is to some extent a catch-
all provision.  In this case, however, the veteran's 
arthritis is specifically provided for in Diagnostic Codes 
5003, 5010, 5260 and 5261.  Moreover, Diagnostic Code 5257 
rated based on instability, which is not present here.  A VA 
examiner noted in the January 2004 examination report that 
there was no ligament laxity noted and the veteran presented 
with a normal gait.  
Moreover, in neither the April 2003 nor the January 2004 VA 
examination report is there any indication of instability of 
the veteran's right knee, other than reporting that the 
veteran stated he experienced a feeling of instability when 
walking down stairs .  

In short, after having carefully reviewed the medical 
evidence the Board is of the opinion that the veteran's right 
knee disability, which is currently characterized by x-ray 
evidence of arthritis with some limitation of motion and 
complaints of pain, is most appropriately rated with the 
application of a rating for arthritis under Diagnostic Codes 
5010- 5003, instead of the criteria under Diagnostic Code 
5257 or any other diagnostic code.  



Schedular rating

As is stated above, the veteran's service-connected traumatic 
arthritis is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under that diagnostic code,  degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  

Diagnostic Codes 5260 and 5261 pertain to limitation of 
motion of the knee.  
As was noted above, normal limitation is from zero to 140 
degrees.  

The medical evidence of record includes the April 2003 VA 
examination and the January 2004 VA examination.  The April 
2003 examination indicated a flexion of 125 degrees, and the 
January 2004 examination indicated a flexion of 110 degrees.  
Under Diagnostic Code 5260, a flexion of the knee greater 
than 60 degrees is noncompensable.

In both examinations, the veteran was able to achieve 
extension of 0 degrees 
(i.e., normal). This equates to a noncompensable disability 
rating under Diagnostic Code 5261. 

Thus, the veteran presented, in both examinations, ranges of 
motion resulting in noncompensable ratings.  There is no 
evidence to the contrary.

Where, as in this case,  the evidence does not reveal 
limitation of motion sufficient to satisfy the criteria for a 
compensable evaluation, a 10 percent rating may nonetheless 
be assigned for arthritis under Diagnostic Code 5003.  The 
Board concludes that a 10 percent disability evaluation is 
appropriate.



DeLuca consideration

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  In this case, the evidence 
shows the veteran's subjective complaints of fatigue and lack 
of endurance.  The clinical evidence, however, does not 
objectively support a higher rating based upon these claims.  
Both compensation examiners, after noting the veteran's pain, 
found the that veteran's knee function was not limited by 
fatigue, weakness, lack or endurance, or lack of 
incoordination.  

Accordingly, additional disability will not be assigned.

Esteban consideration

A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  
See VAOPGCPREC 23-97.  See also 38 C.F.R. § 4.25 (2006); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, based 
upon the medical evidence of record, separate ratings under 
Diagnostic Codes 5003 and 5257are inappropriate, because the 
competent medical evidence indicates that there is no 
instability of the veteran's right knee.  Thus, a separate 
rating under Diagnostic Code 5257 is not warranted.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected right knee 
disability has not changed appreciably since the initial date 
of entitlement to service connection, February 1, 2003.  The 
clinical records, as indicated above, do not indicate a 
marked change in veteran's condition and specifically do not 
indicate any change such as additional loss of range of 
motion that would require the assignment of a different 
rating.  

Based on the evidence, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from February 1, 2003 to the present.

Conclusion

Based in the above analysis, the Board concludes that the 
schedular criteria for a disability rating in excess of the 
currently assigned 10 percent under Diagnostic Code 5003 are 
not met for the veteran's service-connected right knee 
disability.

2.  Entitlement to an increased rating for service-connected 
low back degenerative arthritic changes, currently evaluated 
as 10 percent disabling.

Pertinent law and regulations
The law and regulations generally pertaining to increased 
disability ratings has been set out above and will not be 
repeated.

Specific rating criteria

After the veteran's claim was filed in December 2002, the 
applicable rating criteria for the spine, found at 38 C.F.R. 
§ 4.71a, were amended effective September 26, 2003.  See 68 
Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.  

The veteran was furnished the revised rating criteria by the 
RO in the march 2003 statement of the case, as well as by the 
Board in June 2006.  In response thereto, he indicated in 
response thereto that he had nothing further to submit.  

The Board will evaluate the veteran's service-connected back 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2003); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

(i.) The former schedular criteria

Under the former criteria, the veteran's service-connected 
low back disability has been evaluated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5295 [arthritis due 
to trauma, substantiated by x-ray findings - lumbosacral 
strain].  

As has been discussed above with the first issue on appeal, 
Diagnostic Code 5010 refers to the criteria under Diagnostic 
Code 5003.  As was discussed above, Diagnostic Code 5003 
specifies that degenerative arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  

Former Diagnostic Code 5292 [Spine, limitation of motion of, 
lumbar] provided the following levels of disability:

	Severe . . . . . . . . 40
	
	Moderate . . . . . . 20

	Slight . . . . . . . 10

See 38 C.F.R. § 4.71a Diagnostic Code 5292 (2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).  The 
Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 

Former Diagnostic Code 5295 [lumbosacral strain] provided the 
following levels of disability:

40% - Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20% - With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10% - with characteristic pain on motion;

0 % - with slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

(ii.)  The current schedular criteria

Diagnostic Codes 5010 and 5003 remain the same.

Diagnostic Code 5242 [degenerative arthritis of the spine].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which as noted above 
is currently rated 10 percent disabling under the former 
Diagnostic Codes 5010 and 5295.  The veteran currently 
complains of constant pain and morning stiffness, and he 
states that he takes a daily prescribed anti-inflammatory 
drug that allows him a range of motion that he otherwise 
would not have.



Assignment of diagnostic code

The Board first must consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i) The former criteria 

The RO rated the veteran's back disability using  Diagnostic 
Codes 5010-5003 and the former Diagnostic Code 5295, stating 
that such takes into account the veteran's major symptoms, 
which included diagnosed arthritis with pain and slight loss 
of range of motion.  For reasons stated below, the Board 
finds that the veteran's back disability is more 
appropriately rated under Diagnostic Codes 5010-5003 and 
former Diagnostic Code 5292. 

Lumbosacral strain is not evidenced in the record, nor are 
any of the veteran's complaints consistent with lumbosacral 
strain.  The symptomatology and diagnosis associated with the 
veteran's back disability is that of arthritis, not 
lumbosacral strain.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 rated 
based on limitation of motion, with a 10 percent rating 
assigned when compensable limitation of motion is not found.  
As stated above, the limitation of motion criteria are stated 
in former Diagnostic Code 5292.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  In this case, 
the medical evidence indicates that there is little or no 
neurological or radiculopathy symptomatology, and no 
diagnosis of intervertebral disc disease or herniated nucleus 
pulposus.  Accordingly, the Formula for Rating Intervertebral 
Disc Syndrome is not for application in this matter.  Thus, 
the veteran's service-connected low back disability will be 
rated using the current General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

As noted above, a 20 percent rating may be assigned under 
former Diagnostic Code 5292 if moderate limitation of motion 
is demonstrated.

In this case, the veteran's only limited range of motion in 
the initial April 2003 was flexion of 85 degrees, versus a 
normal range of 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  
All other ranges of motion measured by the examiner were 
normal.  

In the January 2004 examination, flexion was 114 degrees, 110 
degrees after repetitive motion.  Extension was measured at 
25 degrees (versus a normal extension of 30 degrees), left 
rotation 35 degrees and right rotation 40 degrees (versus 
normal of 30 degrees), and left lateral flexion 35 degrees 
and right lateral flexion of 40 degrees (versus normal 30 
degrees).  This examination revealed normal or better ranges 
of motion.  

The Board does not find that the ranges of motion exhibited 
by veteran approach that degree of limitation contemplated 
under the term 'moderate.'  Indeed, in most measurements, the 
veteran exceeded normal.  Thus, the Board finds that a 
noncompensable disability rating is appropriate under the 
former Diagnostic Code 5292.  See 38 C.F.R. § 4.31.  Because 
there is x-ray evidence of arthritis, a 10 percent rating is 
warranted under Diagnostic Code 5003.  

[The Board observes in passing that even if the limitation of 
motion of the veteran's spine by some stretch could be deemed 
to be slight, this would not change the outcome of the issue.  
A 10 percent rating would be assigned either way.] 

The Board has reviewed the record in order to determine if 
there are other factors which would call for the assignment 
of a disability rating in excess of 10 percent for the 
veteran's lumbar spine arthritis.  None are evident.  The 
veteran does not receive ongoing treatment for his back 
disability.  The VA examiners found no tenderness, no pain on 
palpation and no scoliosis. No use of a back brace was 
indicated.  The medical evidence of record indicates that the 
veteran is able to control his back pain with a prescribed 
anti-inflammatory medication, and, if necessary, an over-the-
counter anti-inflammatory.  A back brace is not required.  
Treatment or surgery has not been required.  In the opinion 
of the Board, the medical and other evidence of record shows 
a very slight lumbar spine disability due to arthritis, with 
pain controlled by prescribed anti-inflammatory drugs.  

(ii.)  The current schedular criteria

The criteria for the assignment of a 20 percent disability 
rating have not been met under the current schedular 
criteria, the General Rating Formula for Diseases and 
Injuries of the Spine.  Such 20 percent criteria require 
"forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis."    

With respect to the range of motion criteria, the Board notes 
that neither the April 2003 examination nor the January 2004 
examination, discussed above, indicates a range of motion of 
forward flexion, or a combined range of motion, that meets 
the criteria described above.  Indeed, ranges of motion were 
all virtually normal.  Accordingly, the criteria for the 
assignment of a 20 percent disability rating is not met based 
upon the limitation of motion criteria.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The medical evidence of record 
including the April 2003 and January 2004 VA examinations 
does not indicate a finding of ankylosis.  Accordingly, the 
criteria for the assignment of a 20 percent disability rating 
are not met on the basis of ankylosis.  

Moreover, the assignment of the even higher 40, 60 percent 
and 100 percent disability ratings under the General Rating 
Formula for Diseases of the Spine also require medical 
evidence of ankylosis.  As discussed above, medical evidence 
of ankylosis is not of record.  

The Board therefore concludes that the medical evidence of 
record does not support the assignment of a higher disability 
rating than the currently assigned 10 percent under the 
current schedular criteria.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2006).  See DeLuca, supra.  

The veteran has complained of back pain, and such has been 
demonstrated on examination. However, there is no evidence 
that such symptomatology warrants the assignment of 
additional disability due to loss of motion, fatigability, 
weakness, incoordination and the like.  It is clear from the 
reports of April 2003 and January 2004 VA examinations that 
the veteran's pain was taken into consideration in measuring 
range of back motion.  Specifically, the January 2004 VA 
examiner noted that the veteran complained of pain on flexion 
(beyond normal ranges) and right rotation with a complaint of 
pain.  

There is no medical evidence of any other type of functional 
loss due to pain, to include fatigability, weakness and/or 
incoordination.  Although the Board has no reason to doubt 
the veteran's reports of stiffness in the morning, this does 
not translate into fatigability, weakness or incoordination.  
It appears that he is able to go about the activities of 
daily liming essentially unimpaired, albeit with the use of 
medications.  

Thus, there is no basis on which to assign a still higher 
level of disability based on 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate.  See Fenderson, supra.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected back 
disability has not changed appreciably since the initial date 
of entitlement to service connection, February 1, 2003.  The 
clinical records, as indicated above, do not indicate a 
marked change in veteran's condition and specifically do not 
indicate any change such as additional loss of ranges of 
motion that would require the assignment of a different 
rating.  

Based on the evidence, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from February 1, 2003 to the present.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased disability rating is not 
warranted for the service-connected lumbar spine disability. 

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria]. The RO has not addressed the matter of 
extraschedular ratings.

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to extraschedular ratings.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   In the event the 
veteran believes that an exceptional or unusual disability 
picture is present which warrants consideration of an 
extraschedular rating by appropriate VA officials, he may 
raise this with the RO.


ORDER

Entitlement to an increased disability rating for the 
service-connected right knee disability is denied.

Entitlement to an increased disability rating for the 
service-connected low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


